                  Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 1 of 29 Page ID #:177



                                                        1   Robert Muller, SBN 189651
                                                            bob@cypressllp.com
                                                        2   Stephen J. Kelly, SBN 275784
                                                            stephen@cypressllp.com
                                                        3   CYPRESS LLP
                                                            11111 Santa Monica Boulevard, Suite 500
                                                        4   Los Angeles, California 90025
                                                            Telephone: 424-901-0123
                                                        5   Facsimile: 424-750-5100
                                                        6   Attorneys for Plaintiff Royal Holdings
                                                            Technologies Corporation, d/b/a X.Labs
                                                        7

                                                        8                            UNITED STATES DISTRICT COURT
                                                        9                        CENTRAL DISTRICT OF CALIFORNIA
                                                       10

                                                       11   ROYAL HOLDINGS                           CASE NO.: 2:20-CV-09015-VAP-GJS
                                                            TECHNOLOGIES
                                                       12   CORPORATION, D/B/A X.LABS, a             FIRST AMENDED COMPLAINT FOR:
                                                            Delaware corporation,
                                                       13                                              1. BREACH OF IMPLIED
              11111 Santa Monica Boulevard Suite 500




                                                                        Plaintiff,                        COVENANT OF GOOD FAITH
                   Los Angeles, California 90025




                                                       14                                                 AND FAIR DEALING;
                                                                  v.                                   2. FRAUDULENT INDUCEMENT;
CYPRESS LLP




                                                                                                       3. INTENTIONAL INTERFERENCE
                          (424) 901-0123




                                                       15
                                                            FLIR SYSTEMS, INC., a Delaware                WITH CONTRACTUAL
                                                       16   corporation                                   RELATIONS AND/OR
                                                                                                          PROSPECTIVE ECONOMIC
                                                       17               Defendants.                       ADVANTAGE;
                                                                                                       4. UNFAIR PRACTICES IN
                                                       18                                                 VIOLATION OF BUSINESS AND
                                                                                                          PROFESSIONS CODE §§ 17200, et
                                                       19                                                 seq.;
                                                                                                       5. UNFAIR COMPETITION
                                                       20                                                 THROUGH FALSE
                                                                                                          ADVERTISING IN BUSINESS
                                                       21                                                 VIOLATION OF SECTION
                                                                                                          43(a)(1) OF THE LANHAM ACT
                                                       22                                                 (15 U.S.C. § 1125(a)(1)); and
                                                                                                       6. FALSE ADVERTISING IN
                                                       23                                                 VIOLATION OF BUSINESS AND
                                                                                                          PROFESSIONS CODE §§ 17500, et
                                                       24                                                 seq.
                                                       25                                            JURY TRIAL DEMANDED
                                                       26

                                                       27

                                                       28
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                        Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 2 of 29 Page ID #:178



                                                        1         Plaintiff, Royal Holdings Technologies Corporation, d/b/a X.Labs (“X.Labs”),
                                                        2   hereby alleges as follows:
                                                        3                       L.R. 8-1 JURISDICTIONAL STATEMENT
                                                        4         This Court’s jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1338(a),
                                                        5   as this case involves federal questions arising under the Trademark Act of 1946, as
                                                        6   amended, 15 U.S.C. § 1051 et seq. This Court has supplemental jurisdiction pursuant
                                                        7   to 28 U.S.C. §§ 1338(b) and 1367(a) over the asserted state law claims.
                                                        8                                 SUMMARY OF THE CASE
                                                        9         1.     X.Labs is the creator of a revolutionary, cost-competitive, non-contact
                                                       10   human elevated skin temperature screening system. FLIR Systems, Inc. (“FLIR”) was
                                                       11   X.Labs’ supplier for one of the system’s components, a low-cost thermal imaging
                                                       12   camera adapted for use with a smartphone. In early 2020, FLIR, sensing a business
                                                            opportunity for itself, unfairly took advantage of the good will and trust that X.Labs
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   had placed in the parties’ long-standing business relationship. FLIR reneged on its
CYPRESS LLP

                          (424) 901-0123




                                                       15   promise to deliver a large number of the cameras. It trumped up a thinly veiled excuse
                                                       16   for trying to cancel the order and the parties’ contract. It sought to sabotage X.Labs’
                                                       17   ability to deliver its system to the market during the onset of the COVID-19 pandemic
                                                       18   by publicly announcing that it was cancelling its business relationship with X.Labs and
                                                       19   wrongly implying that X.Labs’ system’s use of FLIR’s cameras was inaccurate for
                                                       20   elevated skin temperature screening. Confronted with third-party verification that
                                                       21   FLIR’s statements about the use of its camera in X.Labs’ system were wrong, FLIR
                                                       22   refused to budge, electing instead to launch its plan to attempt to insert itself as the
                                                       23   market leader, all to X.Labs’ detriment.
                                                       24         2.     In early 2020, X.Labs developed an innovative elevated skin temperature
                                                       25   detection and screening system called the “FEEVR” system. The FEEVR system
                                                       26   utilizes a thermal imaging camera and a proprietary advanced artificial intelligence
                                                       27   (“AI”)-based algorithm to preliminarily detect and screen persons with elevated skin
                                                       28
                                                                _________________________________________________________________________
                                                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                         2
                        Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 3 of 29 Page ID #:179



                                                        1   temperatures. To deliver this product, X.Labs relied on its long-term camera supplier,
                                                        2   FLIR, to provide a thermal imaging camera named the “FLIR ONE Pro.”
                                                        3         3.     To help deliver its system to customers, X.Labs placed an order with
                                                        4   FLIR for over 5,000 FLIR ONE Pro cameras at a price of over $1,500,000 under a
                                                        5   product supply agreement between the parties in 2018 (“2018 PSA”). FLIR
                                                        6   immediately acknowledged this order and agreed to supply the FLIR ONE Pro
                                                        7   cameras. X.Labs relied on this agreement to enter into sales agreements and accept
                                                        8   purchase orders for the FEEVR system from thousands of customers. This allowed
                                                        9   X.Labs the runway to deliver on the growing market demand for the FEEVR system.
                                                       10         4.     However, instead of performing its obligations under the 2018 PSA, FLIR
                                                       11   sabotaged X.Labs’ ability to compete in this market when FLIR saw an opportunity to
                                                       12   advance its own ambitions to profit from this rapidly developing market segment. In
                                                            short, while telling X.Labs that it would continue to be its supplier, FLIR began to
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   engage in a secret scheme to suppress sales in the low-priced elevated skin temperature
CYPRESS LLP

                          (424) 901-0123




                                                       15   screening market and thereby preserve FLIR’s sales of its more expensive thermal
                                                       16   cameras. More shockingly, FLIR used its position as the supplier of a component of
                                                       17   X.Labs’ FEEVR system to impede X.Labs’ position in the market. Shortly after
                                                       18   agreeing to fulfill X.Labs’ order in March 2020, FLIR began to make false statements
                                                       19   to IP Video Marketing Info, Inc. (“IPVM”), a group of self-professed specialists in
                                                       20   video surveillance technology. These statements were published in a series of articles
                                                       21   to IPVM’s members and subscribers. For instance, on March 20, 2020, FLIR falsely
                                                       22   told IPVM: “[FLIR] do[es] not have a product supply agreement” with X.Labs,
                                                       23   creating the false impression to X.Labs’ customers and potential customers that it did
                                                       24   not have the ability to provide the FEEVR system.
                                                       25         5.     On information and belief, FLIR is a subscriber to IPVM and has
                                                       26   coordinated with IPVM relating to the publication of knowingly false statements and
                                                       27   articles critical of X.Labs and the FEEVR system.
                                                       28
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        3
                        Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 4 of 29 Page ID #:180



                                                        1         6.       Meanwhile, on April 15, 2020, FLIR’s National Sales Manager then
                                                        2   requested X.Labs sign a “new” PSA for future purchasing requests. FLIR failed to
                                                        3   mention that the “new” PSA included several material, substantive changes to the
                                                        4   parties’ long-term purchasing relationship. In May 2020, when later asked by IPVM
                                                        5   again about its relationship with X.Labs, FLIR again knowingly and falsely said that it
                                                        6   “had one previous contract with Royal Holdings/Feevr that we cancelled and I can
                                                        7   confirm we are in the process of cancelling a second contract with them now.”
                                                        8         7.       Compounding the problem, FLIR then made statements it knew or should
                                                        9   have known to be false regarding the FEEVR system’s use of the FLIR ONE Pro
                                                       10   cameras. On April 14, 2020, FLIR made a public statement that “we [FLIR] do not
                                                       11   recommend the FLIR ONE Pro … for this use case.” In essence, FLIR facilitated
                                                       12   IPVM’s defamatory statements regarding X.Labs’ business and products through
                                                            FLIR’s statements about the FLIR ONE Pro -- which resulted in the continuation of
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   false and defamatory statements about the FEEVR system to IPVM’s members and
CYPRESS LLP

                          (424) 901-0123




                                                       15   subscribers.
                                                       16         8.       On May 18, 2020, FLIR created a false narrative about why it needed to
                                                       17   “cancel” its contract with X.Labs and then purported to exercise an (illusory)
                                                       18   termination clause in the parties’ new PSA. As a result, X.Labs was left without its
                                                       19   primary supplier for a component of its FEEVR system. FLIR’s true intent all along
                                                       20   appears to have been for an improper motive.
                                                       21         9.       Since FLIR’s purported “cancellation” of the PSA, X.Labs discovered
                                                       22   that FLIR, attempting to salvage its dwindling revenues, was all along looking for a
                                                       23   reason to suppress X.Labs’ sales in the low-priced elevated skin temperature screening
                                                       24   market and thereby preserve FLIR’s sales of its more expensive thermal cameras.
                                                       25   Among other things, from January to July 2020, FLIR registered the trademark “EST,”
                                                       26   referencing elevated skin temperature. FLIR also ended its software licenses with its
                                                       27   developers, apparently with the goal of suppressing sales of low-priced elevated skin
                                                       28
                                                                _________________________________________________________________________
                                                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        4
                        Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 5 of 29 Page ID #:181



                                                        1   temperature detection and screening product that might otherwise compete with
                                                        2   FLIR’s sales of its more expensive thermal cameras.
                                                        3          10.   X.Labs’ repeated attempts to get FLIR to correct the above wrongs have
                                                        4   been to no avail, thus necessitating this lawsuit. It should be clear that X.Labs is not
                                                        5   requesting, demanding or otherwise attempting to require FLIR to supply it with FLIR
                                                        6   ONE Pro cameras. Rather, FLIR’s independent tortious conduct requires X. Labs to
                                                        7   respond.
                                                        8                                        THE PARTIES
                                                        9          11.   Royal Holdings Technologies Corporation, d/b/a X.Labs, is a Delaware
                                                       10   corporation with its principal place of business located in Los Angeles, California.
                                                       11          12.   FLIR Systems, Inc. is a Delaware corporation with its principal place of
                                                       12   business located in Wilsonville, Oregon.
                                                                                        JURISDICTION AND VENUE
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14          13.   This Court has personal jurisdiction over all parties as either all of the
CYPRESS LLP

                          (424) 901-0123




                                                       15   parties regularly conduct business within this State or the acts and/or omissions
                                                       16   complained of arose out of the parties’ conduct within this State.
                                                       17          14.   Venue is proper pursuant to 28 U.S.C. §§ 1391(a), (b) and (c) in that a
                                                       18   substantial part of the acts and/or omissions giving rise to this action occurred in this
                                                       19   District.
                                                       20                                GENERAL ALLEGATIONS
                                                       21   The FEEVR System
                                                       22          15.   X.Labs is an award-winning technology company specializing in
                                                       23   products and services in the public safety detection and digital health-related sectors.
                                                       24   X.Labs has multiple times been recognized at the “ASTORS” Homeland Security
                                                       25   Award Program for providing cutting-edge technology used in public safety products.
                                                       26   Its customers have included numerous governmental entities and publicly traded
                                                       27   companies.
                                                       28
                                                                 _________________________________________________________________________
                                                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                         5
                        Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 6 of 29 Page ID #:182



                                                        1         16.    In 2017, X.Labs began development of the “SWORD” system, an
                                                        2   innovative smartphone-based security scanning and weapons detection system
                                                        3   utilizing X.Labs’ proprietary advanced AI algorithm. The SWORD system can detect
                                                        4   metallic and non-metallic weapons at a distance of twenty feet utilizing patented
                                                        5   millimeter wave detection, facial recognition technology, and a thermal camera
                                                        6   component.
                                                        7         17.    As part of the SWORD system, X.Labs sourced a thermal camera named
                                                        8   the “FLIR ONE Pro” from FLIR. This camera formed a component of the SWORD
                                                        9   system for detecting surface temperature readings within the camera’s visual field.
                                                       10   These temperature readings are then analyzed with other data points to provide
                                                       11   notifications to a user that a weapon may be in view of the camera.
                                                       12         18.    In October 2018, X.Labs and FLIR entered into the 2018 PSA. The 2018
                                                            PSA purported to ensure that X.Labs would have access to sufficient quantities of the
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   FLIR ONE Pro cameras it needed to meet its projected growth in the sales of its
CYPRESS LLP

                          (424) 901-0123




                                                       15   innovative technology.
                                                       16         19.    Starting in 2018, the development of the SWORD technology led to
                                                       17   rapid growth for the company. Initial production prototypes were showcased at the
                                                       18   January 2020 Consumer Electronics Show (“CES”) in Las Vegas, which lead to
                                                       19   substantial purchase orders for the SWORD system.
                                                       20         20.    Shortly after the January 2020 CES, the world was upended by the
                                                       21   SARS-CoV-2, “Coronavirus” pandemic. X.Labs immediately realized this pandemic
                                                       22   would create a significant need for non-contact screening systems because elevated
                                                       23   skin temperature and fever are associated with COVID-19-infected individuals.
                                                       24   X.Labs quickly utilized its knowledge base from the SWORD system to develop a
                                                       25   new product named the FEEVR system. The FEEVR system utilizes the FLIR ONE
                                                       26   Pro camera along with X.Labs’ proprietary AI-based algorithm to preliminarily
                                                       27   screen and detect individuals with elevated skin temperatures from a distance. Upon
                                                       28   identification of such individuals, the program alerts the user of the FEEVR system to
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                       6
                        Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 7 of 29 Page ID #:183



                                                        1   identify and isolate such individuals for a secondary screening and medical
                                                        2   examination.
                                                        3         21.    Notably, the FEEVR system does not use the FLIR Software
                                                        4   Development Kit (“SDK”) nor any software developed by FLIR. Rather, the FEEVR
                                                        5   system utilizes software completely developed and deployed by X.Labs. Furthermore,
                                                        6   X.Labs expressly disclaims that the FEEVR system is an FDA-approved medical
                                                        7   device or that it is intended for any medical uses. The FEEVR system simply allows
                                                        8   preliminary screening and identification of persons with elevated skin temperatures for
                                                        9   secondary medical evaluation.
                                                       10         22.    Importantly, even small businesses can adopt the FEEVR system
                                                       11   quickly and economically. The FEEVR system targeted a unique segment of the
                                                       12   temperature detection and screening platform market because of its relatively low
                                                            cost (~$2,500), yet accurate, all-in-one system that could be utilized at the consumer
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   level. Most comparable systems retail for over $10,000 per system.
CYPRESS LLP

                          (424) 901-0123




                                                       15         23.    Predicting the exponential market demand and need for its FEEVR
                                                       16   system, on March 13, 2020, X.Labs placed a $1,500,000 order with FLIR for over
                                                       17   5,000 FLIR ONE Pro cameras. FLIR quickly acknowledged and accepted X.Labs’
                                                       18   order and began to work with X.Labs on a delivery schedule.
                                                       19         24.    On March 25, 2020, with its supply chain secured — or so X.Labs
                                                       20   believed — X.Labs announced the launch of the FEEVR system. X.Labs
                                                       21   immediately received enthusiastic sales interest for its FEEVR system and began to
                                                       22   prepare for the rapid production and delivery of its new system.
                                                       23   The FLIR ONE Pro Camera
                                                       24         25.    The FLIR ONE Pro camera is a low-cost, professional-grade thermal
                                                       25   camera adapted for use with a smartphone system.
                                                       26         26.    Unlike a normal camera which captures visual light reflected to the
                                                       27   optical lenses, the FLIR ONE Pro is a thermal imaging camera, which captures
                                                       28   infrared light. Infrared light is not visible to the human eye and radiates off any object
                                                                _________________________________________________________________________
                                                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                         7
                        Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 8 of 29 Page ID #:184



                                                        1   where heat is being transferred. In general terms, the hotter an object is, the more
                                                        2   infrared radiation it produces. The thermal imaging camera captures this infrared
                                                        3   light through an image sensor. The infrared energy is then focused onto a special
                                                        4   sensory array that contains thousands of detector pixels arranged in a grid. Each pixel
                                                        5   in the sensory array reacts to the infrared energy focused on it and produces an
                                                        6   electronic signal. A processor then takes these electronic signals from each pixel and
                                                        7   creates a color map that visually represents the apparent temperature of the object.
                                                        8   This color map can then be viewed through a display to see the relative heat
                                                        9   signatures presented by objects in the thermal imaging camera’s field of view.
                                                       10         27.    Because of their particular capabilities, thermal imaging cameras have
                                                       11   typically been much more expensive than comparable visual cameras. The FLIR
                                                       12   ONE Pro, however, is sold at a comparatively low price point of approximately $300
                                                            and is adaptable for use with a smartphone. As a result, while most thermal imaging
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   systems would dramatically increase the cost of the FEEVR system, the FLIR ONE
CYPRESS LLP

                          (424) 901-0123




                                                       15   Pro camera is a low-priced component product that would allow X.Labs to maintain
                                                       16   its low price point for the FEEVR system. Thus, the parties’ long-standing
                                                       17   relationship and the FLIR ONE Pro made FLIR an ideal supply source for the
                                                       18   FEEVR system.
                                                       19         28.    In its advertising materials, FLIR represents that the accuracy of the
                                                       20   FLIR ONE Pro camera, standing alone, is ± 3° Celsius. In other words, FLIR
                                                       21   represents that temperature measurements by the FLIR ONE Pro camera can vary
                                                       22   from 3° Celsius over to 3° Celsius under the actual temperature of the object whose
                                                       23   temperature is being measured. This accuracy specification is calculated using the
                                                       24   Root-Sum-of-Squares or “RSS” analysis technique. The RSS technique involves
                                                       25   taking all the partial error variables present within the infrared image (i.e., the things
                                                       26   that can cause alterations to the temperature readings, such as ambient temperatures,
                                                       27   atmospheric temperatures, transmittance, emissivity, and calibrator temperature),
                                                       28   square each error term, sum them, and then take the square root of that number to
                                                                _________________________________________________________________________
                                                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                         8
                        Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 9 of 29 Page ID #:185



                                                        1   find the value that is most appropriate to specify how “inaccurate” the camera can be
                                                        2   when taking temperature readings. This means that FLIR’s purported accuracy rating
                                                        3   of ± 3° Celsius is found using the average of all temperatures within the range of the
                                                        4   FLIR ONE Pro camera (from -20° Celsius to 400° Celsius) under all conditions and
                                                        5   all known variables. This is commonly referred to as the “overall error specification”
                                                        6   for a camera’s accuracy.
                                                        7         29.    However, FLIR knew or should have known that certain systems using
                                                        8   the FLIR ONE Pro, such as the FEEVR system, can provide accuracies of much less
                                                        9   than ± 3° Celsius. By controlling for and reducing certain variables within the image,
                                                       10   the error specification of a system using the FLIR ONE Pro can be within a much
                                                       11   smaller range than by the FLIR ONE Pro, standing alone, using the flat RSS analysis
                                                       12   in finding a temperature. To enhance accuracy, the FEEVR system uses AI-based
                                                            logical reasoning to identify the specific region of an individual’s forehead that has a
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   direct correlation to the temporal artery; detect the skin temperature of that region;
CYPRESS LLP

                          (424) 901-0123




                                                       15   and disregard other temperatures in the field of view. Thus, the FEEVR system uses
                                                       16   AI-based logical reasoning to tailor the area of focus for temperature measurement to
                                                       17   a specific and discrete region of the forehead. Therefore, to claim that all systems
                                                       18   using the FLIR ONE Pro under all use cases can only provide accuracy within ± 3°
                                                       19   Celsius under all circumstances is flatly inaccurate. The above principles were known
                                                       20   by X.Labs and either were known or should have been known by the developer of the
                                                       21   camera itself, FLIR.
                                                       22         30.    Indeed, actual independent testing of the FEEVR system using the FLIR
                                                       23   ONE Pro by an engineer skilled in the relevant field showed that the average skin
                                                       24   temperature measurements recorded by the FEEVR system across all subjects and
                                                       25   trials were all within ± 1° Celsius of temperature measurements recorded by an FDA-
                                                       26   approved device (Extech IR200 Non-Contact Forehead Infrared Thermometer) and a
                                                       27   thermal camera with the thermal resolution that FLIR states is sufficient for
                                                       28   conducting elevated skin temperature screening (the Fluke Ti32 Infrared Camera).
                                                                _________________________________________________________________________
                                                                                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        9
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 10 of 29 Page ID #:186



                                                        1   Therefore, to say that all systems using the FLIR ONE Pro camera, such as the
                                                        2   FEEVR system, are only accurate to within ± 3° Celsius and cannot be used for non-
                                                        3   contact elevated skin temperature readings is demonstrably false.
                                                        4   FLIR’s Involvement with IPVM
                                                        5         31.      X.Labs is informed and believes that after acknowledging and accepting
                                                        6   X.Labs’ March 2020 order, FLIR began to recognize the market opportunity for
                                                        7   elevated skin temperature detection and screening systems like the FEEVR system.
                                                        8   X.Labs is further informed and believes that FLIR planned to preserve the market for
                                                        9   sales of its more expensive thermal cameras and tortiously engaged in anti-
                                                       10   competitive behavior by seeking to remove X.Labs as a would-be, low-priced
                                                       11   competitor from the market or, at least substantially impede X.Labs’ ability to
                                                       12   compete against FLIR. On information and belief, FLIR sought to accomplish this
                                                            task through coordinating with IPVM to make false, misleading, and defamatory
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   statements concerning the FEEVR system and X.Labs’ reputation.
CYPRESS LLP

                          (424) 901-0123




                                                       15         32.      IPVM is a self-professed video surveillance technology specialist
                                                       16   magazine and touts itself as “the world’s leading authority on video surveillance.”
                                                       17   However, IPVM does not have any specialized knowledge, training, or experience
                                                       18   with any thermal imaging system or any system used in the assessment of human
                                                       19   temperature. With the exception of the FEEVR system, IPVM has never tested or
                                                       20   analyzed any thermal imaging system or any system for assessing skin or body
                                                       21   temperature.
                                                       22         33.      On information and belief, while claiming on its website to be an
                                                       23   “independent” authority, IPVM, in coordination with FLIR, began to publish a series
                                                       24   of articles about the FEEVR system. In a March 31, 2020 article, IPVM made a series
                                                       25   of false criticisms regarding the FEEVR system, including false statements about the
                                                       26   FEEVR system’s accuracy and X.Labs’ marketing claims. When FLIR apparently
                                                       27   was asked to comment on the article, a FLIR representative said: “[W]e do not have a
                                                       28   PSA with Feevr or X.Lab[s] or an agreement for them to use our copyrighted
                                                                _________________________________________________________________________
                                                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        10
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 11 of 29 Page ID #:187



                                                        1   material.” This statement was false — FLIR and X.Labs at that time had an active
                                                        2   PSA that had been in effect since October 12, 2018, and just two weeks prior FLIR
                                                        3   had agreed to deliver X.Labs’ order for over 5,000 FLIR ONE Pro cameras. It is
                                                        4   unclear why FLIR would make any statements to anyone, including a so-called video
                                                        5   surveillance technology specialist, about its business relationship with X.Labs. It is
                                                        6   shocking that FLIR would make such a false statement, which appears to have been
                                                        7   made to sow doubt about X.Labs’ business and the accuracy, proprietary nature, and
                                                        8   effectiveness of its FEEVR system.
                                                        9         34.    The March 31, 2020 IPVM article contained various other materially
                                                       10   false and misleading statements by FLIR that FLIR knew or should have known were
                                                       11   false and misleading. For example, when IPVM claimed that “the FLIR ONE Pro
                                                       12   specifies accuracy of only ± 3°C (~5.4°F), a huge range for measuring body
                                                            temperature,” FLIR misleadingly stated in response to IPVM’s request for comment
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   that “we have a different set of cameras that we market for elevated skin temperature
CYPRESS LLP

                          (424) 901-0123




                                                       15   screening. The FLIR ONE Pro is not on that list.” However, as demonstrated above,
                                                       16   the FEEVR system, which utilizes X.Labs’ proprietary AI-based software that
                                                       17   controls for known variables within the environment, among other things,
                                                       18   significantly raises accuracy over the represented ± 3 degrees Celsius accuracy for
                                                       19   the standalone FLIR ONE Pro camera. FLIR knew or should have known that certain
                                                       20   systems using the FLIR ONE Pro, such as the FEEVR system, can be utilized for
                                                       21   preliminary elevated skin temperature detection and screening. Therefore, FLIR
                                                       22   knew or should have known that blanket statements that any system utilizing the
                                                       23   FLIR ONE Pro camera can only ever be accurate to within ± 3 degrees Celsius are
                                                       24   demonstrably false.
                                                       25         35.    Thereafter, on April 14, 2020, IPVM published another article entitled
                                                       26   “Beware of Feevr.” On information and belief, FLIR coordinated with IPVM to have
                                                       27   the April 14, 2020 article to be published. This article contained even more false
                                                       28   and/or misleading statements regarding the FEEVR system. Most relevant here, the
                                                                _________________________________________________________________________
                                                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        11
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 12 of 29 Page ID #:188



                                                        1   article asserts that the FEEVR system “fundamentally lacks accuracy for its use, as
                                                        2   its thermal provider FLIR has said and IPVM testing has shown” (emphasis added).
                                                        3   The article, after positing that the FEEVR system was too inaccurate to be used for
                                                        4   elevated skin temperature screening, quotes a “[FLIR] spokesperson” who said,
                                                        5   regarding the FEEVR system, “We [FLIR] do not recommend the FLIR ONE Pro or
                                                        6   Lepton-based devices for this use case.”
                                                        7         36.    These statements are false, misleading and imply false conclusions of
                                                        8   fact. First, on information and belief, FLIR had never obtained nor tested the actual
                                                        9   FEEVR system. Therefore, any express or implied claim by FLIR regarding the
                                                       10   accuracy of the FEEVR system is reckless, malicious, violates basic principles of
                                                       11   good engineering, and willfully fraudulent and lacks any basis in fact. Second, FLIR
                                                       12   knew or should have known that certain systems using the FLIR ONE Pro, such as
                                                            the FEEVR system, can be utilized for elevated skin temperature detection and
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   screening, provided that, for example, the known variables are controlled for and the
CYPRESS LLP

                          (424) 901-0123




                                                       15   system calculates within a known limited temperature range under known ambient
                                                       16   conditions. By claiming otherwise, FLIR is intentionally misleading the IPVM’s
                                                       17   members and subscribers on the accuracy and capabilities of at least the FEEVR
                                                       18   system’s use of the FLIR ONE Pro camera and has thus damaged X.Labs’ reputation
                                                       19   and ongoing business.
                                                       20         37.    On information and belief, on May 7, 2020, IPVM in coordination with
                                                       21   FLIR, published another article repeating falsities regarding alleged “potential issues
                                                       22   with the FEEVR system’s usage of the FLIR ONE Pro, both on accuracy and using
                                                       23   the FLIR SDK” and “the FLIR ONE Pro they [X.Labs] use [being] 10x less accurate
                                                       24   than” an FDA approved thermal gun. These statements are false. As alleged above,
                                                       25   independent third-party testing has confirmed that the FEEVR system is in fact
                                                       26   accurate and reliable for its intended purpose of screening and detecting individuals
                                                       27   that may have elevated skin temperatures.
                                                       28
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        12
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 13 of 29 Page ID #:189



                                                        1         38.   On May 20, 2020, IPVM published an article which contained a May 18,
                                                        2   2020 statement from FLIR: “We [FLIR] had one previous contract with [X.Labs] that
                                                        3   we cancelled and I can confirm we are in the process of cancelling a second contract
                                                        4   with them now.” On information and belief, the May 20, 2020 article was also
                                                        5   published in coordination with FLIR. . As discussed below, this statement is
                                                        6   materially false and misleading as it was FLIR which, on April 15, 2020, suggested
                                                        7   replacing the parties’ original 2018 PSA with a new PSA. FLIR knew or should have
                                                        8   known that the nature of this statement would cause serious concern with X.Labs’
                                                        9   customers, potential customers, and suppliers, raising the idea that X.Labs would
                                                       10   have camera sourcing issues and X.Labs would not be able to deliver its FEEVR
                                                       11   systems.
                                                       12   The 2020 PSA
                                                                  39.   On April 15, 2020, Todd Faulkner, the National Sales Manager, Field
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   Sales for FLIR, e-mailed Barry Oberholzer, X.Labs’ CEO, to inform Mr. Oberholzer
CYPRESS LLP

                          (424) 901-0123




                                                       15   that FLIR had cancelled the 2018 PSA and needed X.Labs to enter into a new PSA,
                                                       16   stating that “[t]he agreement that we connected to was originally with our OEM
                                                       17   group and it was canceled. I have the contracts people sending out a new one that is
                                                       18   with this group. It is the same schedule. Please sign and send back right away as
                                                       19   everything is stalled.” This new PSA was prepared solely by FLIR (“2020 PSA”).
                                                       20         40.   On April 15, 2020, Mr. Faulkner of FLIR forwarded the 2020 PSA to
                                                       21   X.Labs. However, contrary to the representations in Mr. Faulkner’s April 15, 2020 e-
                                                       22   mail, the 2020 PSA did not have the “same schedule.” Notably, neither Mr. Faulkner
                                                       23   nor any other FLIR representative mentioned that it was adding materially different
                                                       24   terms into the 2020 PSA. For example, it included a broad, ambiguous purchasing
                                                       25   condition that prohibited any so-called “Medical Use” of the FLIR ONE Pro cameras
                                                       26   by X.Labs. The 2020 PSA further provided that this purchasing condition would
                                                       27   apply retroactively to X.Labs’ March 13, 2020 purchase order for the FLIR ONE Pro
                                                       28   cameras. Faced with FLIR’s substantially superior bargaining power as the source of
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                      13
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 14 of 29 Page ID #:190



                                                        1   the FLIR ONE Pro camera component of X.Labs’ FEEVR system, X.Labs’ need to
                                                        2   fulfill its outstanding purchase orders for the FEEVR system, and in reliance on Mr.
                                                        3   Faulkner’s explanation for the necessity to replace the 2018 PSA with a new one, on
                                                        4   April 15, 2020, X.Labs executed the 2020 PSA.
                                                        5         41.    Shortly thereafter, on May 7, 2020, Mr. Faulkner sent Mr. Oberholzer
                                                        6   another e-mail in which he represented that FLIR “should receive their shipment of
                                                        7   cameras by Tuesday of next week” and reassured Mr. Oberholzer that “as soon as
                                                        8   they come in we will turn them around and ship right out [to X.Labs].” Additionally,
                                                        9   for the first time, Mr. Faulkner said “that I am getting pressure from legal that they
                                                       10   want you to acknowledge specifically FLIR’s messaging below. [. . .] we cannot
                                                       11   support any developers that want to use FLIR ONE PRO to screen for fever or
                                                       12   sickness.”
                                                                  42.    Mr. Oberholzer responded by e-mail the same day confirming that
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   X.Labs does not promote the FLIR ONE Pro camera for elevated skin temperature
CYPRESS LLP

                          (424) 901-0123




                                                       15   scanning. Mr. Oberholzer also noted the disclaimer on X.Labs’ website:
                                                       16                FEEVR is not a medical device and is not intended for any
                                                       17                diagnosis or clinical measurements. FEEVR is only to be
                                                       18                used to perform a preliminary scan and is intended for
                                                       19                screening individuals or monitoring an individual for
                                                       20                potential elevated skin temperatures. It is not a substitute for
                                                       21                a clinical thermometer. Always use a clinical thermometer as
                                                       22                a secondary screening protocol when high accuracy body
                                                       23                temperature measurements are required.” Mr. Oberholzer
                                                       24                finishes his e-mail by stating that “[a]s part of our EST
                                                       25                package we also sell FEEVR Verify which is an FDA
                                                       26                Approved disposable thermometer which our clients use as a
                                                       27                secondary testing method.
                                                       28   (Emphasis in original.)
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        14
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 15 of 29 Page ID #:191



                                                        1         43.    Mr. Faulkner responded on May 8, 2020, confirming that the FLIR
                                                        2   ONE Pro cameras had already been shipped to X.Labs, but that they had to clear
                                                        3   customs. Mr. Faulkner promised to confirm on the following Monday, May 11, 2020,
                                                        4   when the cameras “will go out.” Mr. Faulkner further stated that they “are still
                                                        5   dealing with materials but are still optimistic on catching back up.” On May 14,
                                                        6   2020, Mr. Faulkner sent an e-mail to Mr. Oberholzer stating: “Hey Barry, Great
                                                        7   news, just found out we are getting 400 units for you. You currently have credit for
                                                        8   200. Do you want to wire for the other 200 and we should be able to get them all out
                                                        9   to you?”
                                                       10         44.    On May 15, 2020, Russell Sherman of FLIR sent an e-mail confirming
                                                       11   receipt of a wire transfer from X.Labs for $63,998 for the second 200 units of FLIR
                                                       12   ONE Pro cameras.
                                                                  45.    On May 15, 2020, Ms. Winnett, FLIR’s Sales Operations Supervisor,
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   Global Sales Operations, sent an e-mail confirming that “[w]e will have 200 units
CYPRESS LLP

                          (424) 901-0123




                                                       15   shipped today – the remaining 200 units will ship on Monday.”
                                                       16         46.    The following Monday, May 18, 2020, Mr. Oberholzer sent e-mails to
                                                       17   Ms. Winnett and Mr. Faulkner at 2:00 p.m. and 8:00 p.m., respectively, asking for the
                                                       18   tracking numbers on the two orders for 200 units each that shipped.
                                                       19   The Purported “Cancellation” of the 2020 PSA
                                                       20         47.    On May 18, 2020, Mr. Oberholzer received a letter from FLIR’s deputy
                                                       21   general counsel, Chris Lewis, stating that FLIR was terminating the 2020 PSA. Mr.
                                                       22   Lewis also claimed, falsely, that X.Labs had violated the FLIR ONE Pro camera
                                                       23   software license. Mr. Lewis made the statement despite that FLIR knew that X.Labs
                                                       24   uses its own proprietary AI-based mobile app software and does not utilize the FLIR
                                                       25   SDK as part of its FEEVR system.
                                                       26         48.    The following day, May 19, 2020, at 9:37 a.m., Ms. Winnett responded
                                                       27   to Mr. Oberholzer about the two orders for 200 units by stating that “[t]hese did not
                                                       28   go out – I’m working to find out exactly why and we will get back to you asap.”
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                       15
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 16 of 29 Page ID #:192



                                                        1         49.    Three minutes later, at 9:40 a.m., Mr. Faulkner e-mailed Mr. Oberholzer
                                                        2   to say “I just heard that nothing went out. We are trying to find out why that was and
                                                        3   will get back to you.”
                                                        4         50.    An hour and twenty-six minutes later, at 11:06 a.m., Mr. Faulkner sent
                                                        5   an e-mail to Mr. Oberholzer telling him: “I am very sorry but I just received a copy of
                                                        6   a letter of termination. This came from our legal department and as such they stopped
                                                        7   all shipments. My understanding is that a refund is being processed. I am trying to
                                                        8   find out more details and will get back to you.”
                                                        9         51.    At 11:11 a.m., Mr. Oberholzer responded to Mr. Faulkner and Ms.
                                                       10   Winnett as follows: “The letter of termination is effective May 28th, as you can see in
                                                       11   the letter. We placed and paid the order last week while our agreement was active.
                                                       12   Are you saying your legal department deliberately stopped our order when you
                                                            already confirmed you will be shipping/that orders have shipped? The agreement is
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   still active and we expect the orders to be shipped.”
CYPRESS LLP

                          (424) 901-0123




                                                       15         52.    X.Labs did not receive any of the 400 units FLIR represented had been
                                                       16   or would be shipped on May 15, 2020, and May 18, 2020. Indeed, to date, X.Labs
                                                       17   has received none of the over 5,000 units it ordered from FLIR and which FLIR
                                                       18   agreed to deliver in its March 17, 2020 Order Acknowledgment.
                                                       19         53.    Unsurprisingly, the next day, on May 20, 2020, IPVM published an
                                                       20   article titled “FLIR Cancelling Contract with X. Labs / Feevr.” Seemingly in
                                                       21   coordination with this interest, FLIR issued a statement related to its relationship with
                                                       22   X.Labs. It is unclear what interest or motivation IPVM, as a self-proclaimed authority
                                                       23   in video technology, or FLIR, would have to publish articles concerning X.Labs’
                                                       24   supplier contracts other than because FLIR coordinated with IPVM to do so in order
                                                       25   to damage X.Labs’ business and reputation.
                                                       26   X.Labs’ Attempts to Resolve the Dispute
                                                       27         54.    On May 21, 2020, shortly after responding to the purported “notice of
                                                       28   termination,” X.Labs received a response from Mr. Lewis, regarding the purported
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        16
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 17 of 29 Page ID #:193



                                                        1   termination of the PSA. In his letter, Mr. Lewis claimed that FLIR terminated the
                                                        2   parties’ original 2018 PSA based on FLIR’s “internal position not to market,
                                                        3   promote, or enable use of the FLIR ONE Pro for health- and medical-related uses
                                                        4   including elevated body temperature screening” and further that “issues that have
                                                        5   arisen as a result of routine customer due diligence conducted internally” by FLIR.
                                                        6   Both of these statements have no basis in fact and were not mentioned at the time Mr.
                                                        7   Faulkner stated that FLIR intended to “terminate” the original 2018 PSA and replace
                                                        8   it with a new one. Additionally, Mr. Lewis claimed that the day after receiving the
                                                        9   termination notice for the original PSA, that X.Labs had “reached out to the
                                                       10   Instruments side” of the FLIR’s business and initiated a new PSA. Mr. Lewis’
                                                       11   statement is categorically false. As detailed above, Mr. Faulkner of FLIR
                                                       12   recommended the parties execute the 2020 PSA.
                                                                  55.    Finally, Mr. Lewis stated that FLIR was internally evaluating “whether
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   there is a way that the FLIR ONE Pro can meet the accuracy, stability and reliability
CYPRESS LLP

                          (424) 901-0123




                                                       15   criteria that is necessary to ensure the cameras are deployed responsibly to fight the
                                                       16   COVID pandemic.” Mr. Lewis then described that FLIR was “open to considering
                                                       17   proposals from well-established companies that demonstrates through test data” that
                                                       18   the FEEVR solution will meet any potential limitations associated with the FLIR
                                                       19   ONE Pro.
                                                       20         56.    On May 22, 2020, after receiving this correspondence from Mr. Lewis,
                                                       21   Mr. Oberholzer responded by pointing out the numerous incorrect statements made
                                                       22   by Mr. Lewis regarding the parties’ relationship.
                                                       23         57.    In the meantime, actual testing of the FEEVR system using the FLIR
                                                       24   ONE Pro camera by an engineer skilled in the relevant field corroborated that the
                                                       25   FEEVR system is in fact accurate and reliable for its intended purpose of
                                                       26   preliminarily screening and detecting individuals with elevated forehead skin
                                                       27   temperature. These tests showed that the FEEVR system reaches similar accuracy
                                                       28
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                       17
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 18 of 29 Page ID #:194



                                                        1   and reliability thresholds as at least one other camera cleared by the FDA in
                                                        2   measuring elevated skin temperatures.
                                                        3         58.    On July 30, 2020, X.Labs informed FLIR that, in response to FLIR’s
                                                        4   concerns, it had conducted independent testing that verified the accuracy and
                                                        5   reliability of the FEEVR system. X.Labs offered to share this underlying data with
                                                        6   FLIR upon execution of a standard confidentiality agreement.
                                                        7         59.    On August 14, 2020, FLIR responded and repeated the claim that it is
                                                        8   not currently “marketing, enabling, supporting, or promoting the use of the FLIR
                                                        9   ONE Pro cameras for elevated skin temperature screenings,” despite Mr. Lewis’
                                                       10   earlier statements that FLIR had been internally evaluating such use. FLIR further
                                                       11   stated that it had never “knowingly made any false statements to IPVM regarding
                                                       12   X.Labs (emphasis added),” and failed to acknowledge X.Labs’ independent test
                                                            results (despite that Mr. Lewis previously had said that FLIR would consider such
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   testing).FLIR persisted in refusing to perform under the 2020 PSA and Purchase
CYPRESS LLP

                          (424) 901-0123




                                                       15   Order.
                                                       16   FLIR Moves into the Same Market Occupied by the FEEVR System
                                                       17         60.    These acts by FLIR, when taken in context of its subsequent conduct to
                                                       18   develop its own $2,500 thermal detection system, reveal FLIR’s true intent all along.
                                                       19         61.    Despite having acknowledged as recently as May 18, 2020, that it would
                                                       20   fulfill X.Labs’ Purchase Order, FLIR was at the same time applying to the US Patent
                                                       21   and Trademark Office for the “EST” trademark in connection with the term,
                                                       22   “Elevated Skin Temperature.”
                                                       23         62.    In June 2020, FLIR issued a “developer update” regarding its FLIR
                                                       24   ONE Pro cameras. Within this update, FLIR stated that the FLIR ONE Pro does not
                                                       25   offer the reliability and accuracy needed to detect elevated skin temperatures or
                                                       26   fevers. FLIR recommended that developers purchase its more expensive FLIR EST
                                                       27   thermal camera solutions. FLIR also stated that it was “working hard to find a really
                                                       28   good, lower cost solution.” This statement, like FLIR’s statements to IPVM, have the
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                       18
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 19 of 29 Page ID #:195



                                                        1   effect of disparaging X.Labs’ FEEVR system, including its reliability and accuracy to
                                                        2   perform elevated skin temperature readings.
                                                        3         63.       Finally, on June 29, 2020, various media outlets reported that FLIR had
                                                        4   already started to deliver a more expensive elevated skin temperature screening
                                                        5   product, providing a school in Honolulu with a thermal imaging system that would
                                                        6   “look for elevated screen temperature across individuals who may be eligible for
                                                        7   secondary screening.” It was further reported that this unit costs between $7,000 to
                                                        8   $12,000 and was already in use at the Hawaii convention center and state capital.
                                                        9   FLIR’s statement also quoted Mr. Oberholzer regarding X.Labs’ use of the FEEVR
                                                       10   system that FLIR had criticized X.Labs for not less than 2 months before.
                                                       11   FLIR is Injured as a Result
                                                       12         64.       As a direct and proximate result of FLIR’s conduct described above,
                                                            X.Labs has suffered injuries and damages in an amount to be proven at trial of no less
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   than $1 million, but exceeding the minimum jurisdictional requirement of this Court.
CYPRESS LLP

                          (424) 901-0123




                                                       15   Specifically:
                                                       16               a. Since the publication of the IPVM articles identified herein, a publicly
                                                       17                   traded web hosting company put its 100-unit order of the FEEVR system
                                                       18                   on hold, resulting in a $350,000 revenue loss for X. Labs.
                                                       19               b. On April 14, 2020, an American social media corporation customer and a
                                                       20                   Japanese e-commerce company each suspended their orders of the
                                                       21                   FEEVR system resulting in a $750,000 revenue loss for X.Labs.
                                                       22         65.       In addition, numerous potential customers of the FEEVR systems have
                                                       23   raised serious concerns about the FEEVR system and cited the IPVM Articles
                                                       24   containing FLIR’s false and misleading statements as the bases of those concerns.
                                                       25   Specifically:
                                                       26               a. On April 14, 2020, a VP of Compliance at a Japanese e-commerce
                                                       27                   company cited and expressed concern about the April 14, 2020 article.
                                                       28
                                                                _________________________________________________________________________
                                                                                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                         19
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 20 of 29 Page ID #:196



                                                        1               b. On April 16, 2020, an Exxon Mobil representative called an X.Labs’
                                                        2                  distributor asking about the IPVM articles.
                                                        3               c. On May 4, 2020, a Bank of America Business Security Manager inquired
                                                        4                  about the IPVM “reports” and requested that X.Labs respond to the points
                                                        5                  raised by the IPVM articles.
                                                        6               d. On May 11, 2020 a U.S. Foods representative requested an explanation of
                                                        7                  the May 7, 2020 IPVM article and the alleged “cancellation” of the 2020
                                                        8                  PSA between FLIR and X.Labs.
                                                        9               e. On May 11, 2020, a Coca-Cola Director of Hospitality & Site Services
                                                       10                  asked if X.Labs could “speak to” IPVM’s May 7, 2020 article.
                                                       11               f. On May 21, 2020, the Flex-N-Gate group’s Director of Global Security
                                                       12                  Operations cited the May 29, 2929 article as a “concerning article” and
                                                                           “raising concern internally.”
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14               g. On May 21, 2020, Major League Baseball cited “concerns” arising out of
CYPRESS LLP

                          (424) 901-0123




                                                       15                  IPVM’s May 20, 2020 article.
                                                       16         66.      FLIR has and continues to suffer these and other similar injuries and
                                                       17   damages.
                                                       18

                                                       19                                 FIRST CAUSE OF ACTION
                                                       20         BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                                       21                                           DEALING
                                                       22                          (By X.Labs as against FLIR Systems, Inc.)
                                                       23         67.      X.Labs incorporates by reference each and every allegation contained in
                                                       24   Paragraphs 1 through 66 above.
                                                       25         68.      There is an implied covenant of good faith and fair dealing in the 2018
                                                       26   and 2020 PSAs and the March 13, 2020 purchase order whereby both X. Labs and
                                                       27   FLIR are obligated to refrain from engaging in bad faith or unfair dealing achieved by
                                                       28   deceit or misrepresentation in falsifying or manipulating the parties’ relationship to
                                                                _________________________________________________________________________
                                                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                           20
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 21 of 29 Page ID #:197



                                                        1   create fictitious grounds to terminate the 2018 and 2020 PSA. Furthermore, FLIR had
                                                        2   an obligation that all discretionary decisions made under the 2018 PSA, 2020 PSA,
                                                        3   and the March 13, 2020 purchase order be exercised in good faith and consistent with
                                                        4   the reasonable expectations of the parties.
                                                        5         69.     X.Labs performed all of its required obligations, covenants, and
                                                        6   conditions except to the extent those obligations, covenants, and conditions were
                                                        7   waived, excused, or rendered impossible by FLIR.
                                                        8         70.     FLIR breached the implied covenant of good faith and fair dealing in the
                                                        9   parties’ agreements by manufacturing false reasons in order to establish a fictitious
                                                       10   basis for termination. FLIR unleashed a campaign via IPVM to discredit X.Labs by
                                                       11   creating fictitious negative information concerning X.Labs and intentionally
                                                       12   misleading IPVM’s members and subscribers regarding the FEEVR system’s accuracy
                                                            and capabilities. FLIR sought to create a false record so it could terminate the March
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   13, 2020 purchase order and the 2020 PSA. FLIR committed these acts intentionally,
CYPRESS LLP

                          (424) 901-0123




                                                       15   for its own benefit, and for the improper purpose of attempting to remove X.Labs from
                                                       16   the market.
                                                       17         71.     X.Labs’ harm derives from FLIR’s creation of the false grounds to
                                                       18   terminate the 2020 PSA and the publication of the IPVM articles, which constitutes
                                                       19   arbitrary and unreasonable conduct which prevented X.Labs from receiving the fruits
                                                       20   of its bargain. As the direct and proximate result of FLIR’s breach, X.Labs suffered
                                                       21   and continues to suffer damages in an amount to be determined at trial of no less than
                                                       22   $1 million, but in any event in excess of the jurisdictional limit of this Court.
                                                       23                              SECOND CAUSE OF ACTION
                                                       24                              FRAUDULENT INDUCEMENT
                                                       25                         (By X.Labs as against FLIR Systems, Inc.)
                                                       26         72.     X.Labs incorporates by reference each and every allegation contained in
                                                       27   Paragraphs 1 through 66 above.
                                                       28
                                                                _________________________________________________________________________
                                                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                          21
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 22 of 29 Page ID #:198



                                                        1            73.   Through the e-mails and other communications alleged above, FLIR, by
                                                        2   and through its agents and employees described above, falsely represented: (1) it
                                                        3   would perform under the March 17, 2020 Order Acknowledgement and without any
                                                        4   product restrictions, upon which X.Labs detrimentally relied; (2)”OEM support”
                                                        5   required X.Labs to sign the 2020 PSA; (3) the 2020 PSA was based on the “same
                                                        6   schedule” as the 2018 PSA; (4) the basis for invoking the improper unilateral
                                                        7   cancellation provision to cancel the 2020 PSA and prior Order Acknowledgement
                                                        8   without cause; and (5) the functionality and accuracy of systems, such as the FEEVR
                                                        9   system, utilizing its FLIR ONE Pro cameras as components of such systems. Each of
                                                       10   the foregoing were made in an effort to prevent or delay X.Labs’ ability to utilize the
                                                       11   FLIR ONE Pro camera as a component of its FEEVR system to give FLIR an unfair
                                                       12   competitive advantage.
                                                                     74.   FLIR’s representations were false when made. FLIR’s promises were
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   made without any intention of performing them. FLIR’s promises were made with the
CYPRESS LLP

                          (424) 901-0123




                                                       15   intention of defrauding X.Labs.
                                                       16            75.   X.Labs detrimentally relied on FLIR’s fraudulent misrepresentations and
                                                       17   promises by entering into the contract for the purchase of the 5,000 units of FLIR ONE
                                                       18   Pro cameras and entering into the 2020 PSA, only to be prevented or delayed from
                                                       19   selling its FEEVR system so that FLIR could gain an unfair competitive advantage for
                                                       20   its own profit and benefit.
                                                       21            76.   As a direct and proximate cause of its wrongful acts, FLIR has been
                                                       22   unjustly enriched, and X.Labs has been damaged in an amount to be proven at trial of
                                                       23   no less than $1 million, but in any event in excess of the jurisdictional limit of this
                                                       24   Court.
                                                       25            77.   FLIR’s wrongful conduct and actions alleged above were intentional,
                                                       26   deliberate and/or in conscious disregard of the rights of X.Labs, and FLIR was guilty
                                                       27   of fraud, oppression and/or malice toward X.Labs, in that: (1) FLIR intentionally
                                                       28   represented it would perform under the 2020 PSA and Order Acknowledgement while
                                                                _________________________________________________________________________
                                                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                         22
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 23 of 29 Page ID #:199



                                                        1   concealing its intention not to perform its obligations under the 2020 PSA and Order
                                                        2   Acknowledgement; and (2) intentionally misrepresented the accuracy and capabilities
                                                        3   of certain systems using the FLIR ONE Pro camera, such as the FEEVR system, while
                                                        4   having actual or constructive knowledge regarding the falsity of these statements.
                                                        5   X.Labs is therefore entitled to recover exemplary and punitive damages pursuant to
                                                        6   Cal. Civ. Code section 3294, in an amount according to proof at trial, as against FLIR.
                                                        7                               THIRD CAUSE OF ACTION
                                                        8     INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS
                                                        9                AND/OR PROSPECTIVE ECONOMIC ADVANTAGE
                                                       10                        (By X.Labs as against FLIR Systems, Inc.)
                                                       11         78.    X.Labs incorporates by reference each and every allegation contained in
                                                       12   Paragraphs 1 through 66 above.
                                                                  79.    At all relevant times, FLIR knew of the existence of the valid and
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   enforceable customer agreements and/or prospective business or economic
CYPRESS LLP

                          (424) 901-0123




                                                       15   relationships between X.Labs and its customers and purchasers of X.Labs’ FEEVR
                                                       16   system.
                                                       17         80.    FLIR intentionally interfered with X.Labs’ performance under its
                                                       18   customer contracts and/or prospective business or economic relationships alleged
                                                       19   above by engaging in the wrongful conduct and acts alleged above.
                                                       20         81.    FLIR’s wrongful conduct and actions alleged above were intentional,
                                                       21   deliberate and/or in conscious disregard of the rights of X.Labs, and FLIR is guilty of
                                                       22   fraud, oppression and/or malice toward X.Labs, in that: (1) FLIR intentionally
                                                       23   represented it would perform under the 2020 PSA and Order Acknowledgement while
                                                       24   concealing its intention not to perform its obligations under the 2020 PSA and Order
                                                       25   Acknowledgement; and (2) intentionally misrepresented the accuracy and capabilities
                                                       26   of certain systems using the FLIR ONE Pro camera, such as the FEEVR system, while
                                                       27   having actual or constructive knowledge regarding the falsity of these statements.
                                                       28
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                       23
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 24 of 29 Page ID #:200



                                                        1   X.Labs is therefore entitled to recover exemplary and punitive damages pursuant to
                                                        2   Cal. Civ. Code section 3294, in an amount according to proof at trial, as against FLIR.
                                                        3                              FOURTH CAUSE OF ACTION
                                                        4       UNFAIR BUSINESS PRACTICES IN VIOLATION OF BUSINESS AND
                                                        5                        PROFESSIONS CODE §§ 17200, ET SEQ.
                                                        6                        (By X.Labs as against FLIR Systems, Inc.)
                                                        7         82.    X.Labs incorporates by reference each and every allegation contained in
                                                        8   Paragraphs 1 through 66 above.
                                                        9         83.    By invoking unconscionable unilateral, illusory, and unenforceable
                                                       10   termination for convenience provisions in the parties’ agreements in violation of Cal.
                                                       11   Civ. Code sections 1580 and 1670.5, by attempting to contractually prohibit
                                                       12   intentional fraud and other tort claims in violation of Cal. Civ. Code section 1668, by
                                                            attempting to contractually limit recovery of damages, including punitive damages, for
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   intentional fraud and other tort claims in violation of Cal. Civ. Code section 1668, and
CYPRESS LLP

                          (424) 901-0123




                                                       15   by engaging in fraud and intentional interference with contractual relations and/or
                                                       16   prospective economic advantage, as alleged above, in order to prevent or delay X.Labs
                                                       17   from selling its FEEVR system in order to gain an unfair competitive advantage over
                                                       18   X.Labs for itself, FLIR has engaged in unlawful, unfair, and fraudulent business
                                                       19   practices in violation of section 17200 et seq. of the California Business and
                                                       20   Professions Code.
                                                       21         84.    Specifically, in both coordinating and causing the IPVM articles to be
                                                       22   published, FLIR committed unlawful acts that were defamatory and trade libelous in
                                                       23   violation of 15 U.S.C. § 1125(a) et seq., FLIR’s conduct was fraudulent because FLIR
                                                       24   knowingly and falsely misrepresented the accuracy and capabilities of the FEEVR
                                                       25   System and as described in ¶¶ 73-77, supra.
                                                       26         85.    As a direct and proximate result of FLIR’s above-alleged unfair business
                                                       27   practices, X.Labs is entitled to an accounting, restitution, disgorgement, and/or
                                                       28   restoration, of all monies it has paid as well as any profits FLIR has received or will
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                        24
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 25 of 29 Page ID #:201



                                                        1   receive as a result of its unfair business practices in an amount to be proven at trial,
                                                        2   plus prejudgment interest at the legal rate, as well as injunctive relief enjoining FLIR
                                                        3   from further engaging in those unfair business practices and from competing with
                                                        4   X.Labs with respect to X.Labs’ FEEVR system.
                                                        5         86.      FLIR’s wrongful conduct and actions alleged above were intentional,
                                                        6   deliberate and/or in conscious disregard of the rights of X.Labs, and FLIR is guilty of
                                                        7   fraud, oppression and/or malice toward X.Labs, in that: (1) FLIR intentionally
                                                        8   represented it would perform under the 2020 PSA and Order Acknowledgement while
                                                        9   concealing its intention not to perform its obligations under the 2020 PSA and Order
                                                       10   Acknowledgement; and (2) intentionally misrepresented the accuracy and capabilities
                                                       11   of certain systems using the FLIR ONE Pro camera, such as the FEEVR system, while
                                                       12   having actual or constructive knowledge regarding the falsity of these statements.
                                                            X.Labs is therefore entitled to recover exemplary and punitive damages pursuant to
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   Cal. Civ. Code section 3294, in an amount according to proof at trial, as against FLIR.
CYPRESS LLP

                          (424) 901-0123




                                                       15                                FIFTH CAUSE OF ACTION
                                                       16            UNFAIR COMPETITION THROUGH FALSE ADVERTISING
                                                       17                 UNDER LANHAM ACT § 43(a)(1) (15 U.S.C. § 1125(a)(1))
                                                       18                          (By X.Labs as against FLIR Systems, Inc.)
                                                       19         87.      X.Labs incorporates by reference each and every allegation contained in
                                                       20   Paragraphs 1 through 66 above.
                                                       21         88.      FLIR falsely or misleadingly described or represented in commercial
                                                       22   advertising or promotion the accuracy, functionality, and possible applications of:
                                                       23               a. Systems utilizing FLIR ONE Pro cameras as components of such
                                                       24                  systems, such as X.Labs’ FEEVR system;
                                                       25               b. X.Labs’ FEEVR system;
                                                       26               c. X.Labs’ use of the FLIR ONE Pro camera; and
                                                       27               d. FLIR’s status as a component supplier for X.Labs.
                                                       28
                                                                _________________________________________________________________________
                                                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                         25
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 26 of 29 Page ID #:202



                                                        1   FLIR did so in order to delay or prevent X.Labs from marketing or selling its FEEVR
                                                        2   system and secure for itself an unfair competitive advantage to market and sell its own
                                                        3   competitive product.
                                                        4         89.    FLIR’s deceptions were material because they influenced the purchasing
                                                        5   decisions of potential buyers of the FEEVR system.
                                                        6         90.    The above-described acts of FLIR constitute false and misleading
                                                        7   descriptions or representations that deceive or are likely to deceive customers or
                                                        8   potential customers of X.Labs in interstate commerce in a material way.
                                                        9         91.    On information and belief, FLIR has an economic incentive to make such
                                                       10   false and misleading descriptions and cause the IPVM articles to be published because,
                                                       11   among other things, FLIR sought to engage in anti-competitive behavior to remove
                                                       12   X.Labs from offering a low-cost alternative to FLIR’s more expensive thermal
                                                            imaging systems. FLIR would also economically benefit from the misrepresentations
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14   about the FEEVR system. FLIR’s conduct deceived and, on information and belief, are
CYPRESS LLP

                          (424) 901-0123




                                                       15   likely to deceive X.Labs’ customers and prospective customers, suppliers, and
                                                       16   development partners. Indeed, numerous X.Labs customers have terminated or
                                                       17   suspended their sales agreements for the FEEVR system, citing the IPVM articles
                                                       18   containing FLIR’s false and misleading statements as a reason.
                                                       19         92.    On information and belief, in addition to the benefits flowing to FLIR
                                                       20   arising out of the conduct described above, FLIR has a business interest in publishing
                                                       21   these false, misleading, and deceptive statements and misrepresentations regarding the
                                                       22   FEEVR system because it generates more customers for FLIR’s own competing
                                                       23   thermal systems and more customers and subscribers for IPVM, at least some of
                                                       24   which, on information and belief, are customers or potential customers of FLIR’s own
                                                       25   competing thermal systems.
                                                       26         93.    X.Labs has been particularly injured as a result of FLIR’s conduct in the
                                                       27   form of lost sales, market share and asset value of X.Labs including specific lost
                                                       28   customers and potential customers.
                                                                _________________________________________________________________________
                                                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                       26
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 27 of 29 Page ID #:203



                                                        1         94.    FLIR’s above-alleged conduct has caused great and irreparable injury to
                                                        2   X.Labs, and unless such conduct is enjoined, X.Labs will continue to suffer great and
                                                        3   irreparable injury.
                                                        4         95.    FLIR’s continued false or misleading representations and advertising
                                                        5   were made in conscious disregard of X.Labs’ rights, entitling X.Labs to an award of
                                                        6   FLIR’s profits, up to three times X.Labs’ actual damages, and X.Labs’ attorneys’ fees
                                                        7   in bringing and maintaining this action, pursuant to 15 U.S.C. section 1117(a).
                                                        8                                SIXTH CAUSE OF ACTION
                                                        9            UNFAIR COMPETITION THROUGH FALSE ADVERTISING
                                                       10         UNDER BUSINESS AND PROFESSIONS CODE §§ 17500, ET SEQ.
                                                       11                         (By X.Labs as against FLIR Systems, Inc.)
                                                       12         96.    X.Labs incorporates by reference each and every allegation contained in
                                                            Paragraphs 1 through 66 above.
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14         97.    By falsely or misleadingly describing or representing in commercial
CYPRESS LLP

                          (424) 901-0123




                                                       15   advertising or promotion the accuracy, functionality, and possible applications of
                                                       16   systems, such as X.Labs’ FEEVR system, utilizing the FLIR ONE Pro cameras as
                                                       17   components of such systems, as well as the accuracy, functionality, application, and
                                                       18   purpose of X.Labs’ FEEVR system in order to delay or prevent X.Labs from
                                                       19   marketing or selling its FEEVR system and secure for itself an unfair competitive
                                                       20   advantage to market and sell its own competitive product in violation of 15 U.S.C.
                                                       21   section 1125(a)(1), FLIR also violated California Business and Professions Code
                                                       22   section 17500, et seq.
                                                       23         98.    On information and belief, FLIR has an economic incentive to make such
                                                       24   false and misleading descriptions and cause the IPVM articles to be published because,
                                                       25   among other things, FLIR sought to be in a competitive position with X.Labs. FLIR
                                                       26   would also economically benefit from the misrepresentations about the FEEVR
                                                       27   system. FLIR’s conduct and statements deceived and, on information and belief, are
                                                       28   likely to deceive X.Labs’ customers and prospective customers, suppliers, and
                                                                _________________________________________________________________________
                                                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                       27
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 28 of 29 Page ID #:204



                                                        1   development partners. Indeed, numerous X.Labs customers have terminated or
                                                        2   suspended their sales agreements for the FEEVR system, citing IPVM’s articles
                                                        3   containing FLIR’s false and misleading statements as a reason.
                                                        4         99.    On information and belief, in addition to the benefits flowing to FLIR
                                                        5   from arising out of the conduct described above, FLIR has a business interest in
                                                        6   publishing these false, misleading and deceptive statements and misrepresentations
                                                        7   regarding the FEEVR system by generating increased customers for itself and
                                                        8   additional members and subscribers for IPVM, at least some of which, on information
                                                        9   and belief, are customers or potential customers of FLIR’s own competing thermal
                                                       10   systems.
                                                       11         100. FLIR’s above-alleged conduct has caused great and irreparable injury to
                                                       12   X.Labs, and unless such conduct is enjoined, X.Labs will continue to suffer great and
                                                            irreparable injury.
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14         101. FLIR’s continued false and misleading representations and advertising
CYPRESS LLP

                          (424) 901-0123




                                                       15   entitles X.Labs’ to restitution of monies it paid, disgorgement of FLIR’s profits, and
                                                       16   injunctive relief pursuant to California Business and Professions Code section 17535.
                                                       17         102. FLIR’s wrongful conduct and actions alleged above were intentional,
                                                       18   deliberate and/or in conscious disregard of the rights of X.Labs, and FLIR is guilty of
                                                       19   fraud, oppression and/or malice toward X.Labs, in that: 1) FLIR intentionally
                                                       20   represented it would perform under the 2020 PSA and Order Acknowledgement while
                                                       21   concealing its intention not to perform its obligations under the 2020 PSA and Order
                                                       22   Acknowledgement; and 2) intentionally misrepresented the accuracy and capabilities
                                                       23   of certain systems using the FLIR ONE Pro camera, such as the FEEVR system, while
                                                       24   having actual or constructive knowledge regarding the falsity of these statements.
                                                       25   X.Labs is therefore entitled to recover exemplary and punitive damages pursuant to
                                                       26   Cal. Civ. Code section 3294, in an amount according to proof at trial, as against FLIR.
                                                       27

                                                       28
                                                                _________________________________________________________________________
                                                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                       28
                 Case 2:20-cv-09015-VAP-GJS Document 14 Filed 10/23/20 Page 29 of 29 Page ID #:205



                                                        1                               REQUEST FOR RELIEF
                                                        2        X.Labs requests judgment against FLIR as follows:
                                                        3        1.    For restitution of amounts it paid to FLIR and incurred in reliance on its
                                                        4              agreements with FLIR;
                                                        5        2.    For lost profit damages in an amount in excess of the jurisdictional
                                                        6              minimum, according to proof;
                                                        7        3.    For actual damages for injury to X.Labs due to FLIR’s wrongful conduct;
                                                        8        4.    For interest on such damages and restitution at the legal rate;
                                                        9        5.    For injunctive relief against FLIR to enjoin FLIR’s unfair business
                                                       10              practices and false or misleading representations and advertising;
                                                       11        6.    For punitive damages under Cal. Civ. Code section 3294 as the conduct
                                                       12              complained herein was the result of fraud, oppression and/or malice;
                                                                 7.    For its attorneys’ fees in bringing and maintaining this action, an award of
              11111 Santa Monica Boulevard Suite 500




                                                       13
                   Los Angeles, California 90025




                                                       14              FLIR’s profits, and treble damages pursuant to 15 U.S.C. section 1117(a);
CYPRESS LLP

                          (424) 901-0123




                                                       15        8.    For costs of suit incurred herein; and
                                                       16        9.    For such other and further relief as the Court may deem just and proper.
                                                       17

                                                       18   Dated: October 23, 2020              CYPRESS LLP
                                                       19

                                                       20                                        ___/s/ Stephen J. Kelly____________
                                                                                                        Robert J. Muller
                                                       21
                                                                                                       Stephen J. Kelly
                                                       22
                                                                                                 Attorneys for Plaintiff Royal Holdings
                                                       23
                                                                                                 Technologies Corporation, d/b/a X.Labs
                                                       24

                                                       25

                                                       26

                                                       27

                                                       28
                                                                _________________________________________________________________________
                                                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                                                                     29
